                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                       TYLER DIVISION

KENNETH ALEXANDER                                §

v.                                               §       CIVIL ACTION NO. 6:18cv594
SMITH COUNTY SHERIFF’S OFFICE,                   §
ET AL.

               MEMORANDUM ADOPTING REPORT AND RECOMMENDATION
                    OF THE UNITED STATES MAGISTRATE JUDGE
                    AND DENYING MOTION TO DISMISS AS MOOT


       The Plaintiff Kenneth Alexander, proceeding pro se, filed this civil rights lawsuit under 42

U.S.C. §1983 complaining of alleged violations of his constitutional rights. This Court referred the
case to the United States Magistrate Judge pursuant to 28 U.S.C. §636(b)(1) and (3) and the

Amended Order for the Adoption of Local Rules for the Assignment of Duties to United States

Magistrate Judges.

       Alexander originally named the Smith County Sheriff’s Office, the Smith County

Commissioner’s Court, and the Smith County Jail as Defendants. The Defendants filed a motion

to dismiss the lawsuit, and in response, Alexander sought leave to file an amended complaint, which

was granted.

       On July 31, 2019, the Magistrate Judge issued a Report recommending the motion to dismiss

be denied without prejudice as moot. No objections were filed to this Report; accordingly, the

parties are barred from de novo review by the District Judge of those findings, conclusions, and

recommendations and, except upon grounds of plain error, from appellate review of the unobjected-

to proposed factual findings and legal conclusions accepted and adopted by the district court.

Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc).

      The Court has reviewed the pleadings in this cause and the Report of the Magistrate Judge.

Upon such review, the Court has determined the Report of the Magistrate Judge is correct. See


                                                 1
United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918, 109 S.Ct. 3243

(1989) (where no objections to a Magistrate Judge’s Report are filed, the standard of review is

“clearly erroneous, abuse of discretion and contrary to law.”) It is accordingly

        ORDERED that the Report of the Magistrate Judge (docket no. 23) is ADOPTED as the

opinion of the District Court. It is further

        ORDERED that the Defendants’ motion to dismiss (docket no. 6) is DENIED as moot,

without prejudice to the Defendants’ right to re-file or re-urge their motion to dismiss, or file such

other motion or answer as may be appropriate, in response to the amended complaint. It is further

       ORDERED that the Plaintiff’s motion to amend his complaint (docket no. 26) is
GRANTED. While it appears that the Plaintiff sought to incorporate his amended complaint in the

motion, this is not proper because under Local Rule CV-7(k), a motion for leave to file a document

should be filed separately and immediately before the document for which leave is sought. In

addition, the putative amended complaint is not on a standard complaint form and is not entirely

clear, in that it does not specifically set out the individuals whom Alexander seeks to sue nor

incorporate a short and plain statement of his claims. It is therefore

        ORDERED that the Clerk shall furnish a standard lawsuit form to the Plaintiff Kenneth

Alexander and Alexander shall have until September 30, 2019, in which to file his amended

complaint. He should be sure his amended complaint sets out: (1) a concise statement of each of the

claims which the Plaintiff wishes to raise, together with the facts giving rise to each of these claims,

including the dates of occurrences of these events, if known; (2) the individual or individuals whom

Plaintiff wishes to name as defendants in this lawsuit; (3) a statement showing how each named

defendant is involved in the facts forming the basis of the lawsuit; (4) the harm which the Plaintiff
suffered as a result of the facts forming the basis of this lawsuit; and (5) the specific relief sought

by the Plaintiff in this lawsuit. It is further




                                                   2
       ORDERED that the Defendants shall have 30 days after the filing of Plaintiff’s amended

complaint in which to answer or otherwise plead to the amended complaint.

       SIGNED this the 28 day of August, 2019.




                                    ____________________________
                                    Thad Heartfield
                                    United States District Judge




                                              3
